Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/25/2021. As directed by the amendment: claim 1 has been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-14  rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al. (US 20190084068 A1) in view of Shigeyoshi (US 20080083716 A1) and Norrish et al. (US 6,512,200 B2).
Regarding claim 1, FURUYAMA et al. discloses an arc welding control method for controlling welding (¶ 0001) in which a material of a welding wire 22 (fig. 2) is aluminum (¶ 0008, i.e. an aluminum wire), comprising: alternately switching a feed speed (Wf) of the welding wire between a forward feed period and a reverse feed period to repeat a short circuit period and an arc period (¶ 0029).
FURUYAMA et al. discloses all the limitations of the claimed invention as set forth above, except for controlling a welding current for the welding so that an average value of maximum values of the welding current during short circuit periods is 150 A or less.
However, Shigeyoshi teaches controlling a welding current for the welding so that an average value of maximum values of the welding current (¶ 0066, i.e. the average welding current value is assumed to be average of welding current values at four points corresponding to the maximum quantity of welding state (maximum welding current values)). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the FURUYAMA‘s reference, to include such an average value of maximum values of the welding current as forth above, as suggested and taught by Shigeyoshi, for the purpose of controlling a position of a welding torch in a tandem arc welding system that has the welding torch having a leading electrode and a trailing electrode at a tip, and improving in accuracy of arc-sensor control (¶ 0007-0008).
Moreover, Norrish et al. teaches the welding current during short circuit periods is 150 A or less (col. 2, lines 50-58; col. 5, lines 25-28). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the 
With respect to claims 6 and 9-14, FURUYAMA et al in view of Shigeyoshi and Norrish et al. discloses the limitations of the claimed invention as set forth above of which FURUYAMA further discloses controlling the welding current during the short circuit periods to a predetermined initial current value during a predetermined initial period, and thereafter controlling the welding current during the short circuit periods to increase with time, and setting the initial period to 1.5 ms or longer (¶ 0010). Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP § 2144.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al (US 20190084068 A1) in view of Shigeyoshi (US 20080083716 A1) and Norrish et al. (US 6,512,200 B2) as applied to claim 1 above, and further in view of Tong (US 20020030043 A1).
Regarding claims 2-3, FURUYAMA et al in view of Shigeyoshi and Norrish et al. discloses all the limitations of the claimed invention as set forth above, except for (claim 2) setting a reverse feed peak value during the reverse feed period so that an average value of time lengths of the short circuit periods is 7 ms or shorter; and (claim 3) 
However, Tong further discloses setting a reverse feed peak value during the reverse feed period so that an average value of time lengths of the short circuit periods is 7 ms or shorter (¶ 0157, 0160); and wherein an absolute value of the reverse feed peak value is set to at least 40 m/minute or more (¶ 0160).  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP § 2144.  In re Aller, 105 USPQ 233.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such reverse rate as set forth above, as suggested and taught by Tong, for the purpose of obtaining an appearance of excellent bead by preventing generation of a large amount of expulsion, which occurs due to droplet transfer at the time of polarity switching (¶ 0057). 

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over FURUYAMA et al. (US 20190084068 A1) in view of Shigeyoshi (US 20080083716 A1) and Norrish et al. (US 6,512,200 B2) as applied to claim 1 above, and further in view of KAWAMOTO et al. (US 20130082041 A1).
Regarding claims 4-5 and 7-8, FURUYAMA et al. in view of Shigeyoshi and Norrish et al. discloses all the limitations of the claimed invention as set forth above, except for (claims 4-5) detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed peak value during the (claims 7-8) detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed deceleration period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value.
However, KAWAMOTO teaches detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed peak value during the reverse feed period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value; and detecting an average value of time lengths of the short circuit periods, and performing feedback control on a reverse feed deceleration period so that the average value of the time lengths of the short circuit periods is equal to a predetermined short circuit time setting value (¶ 0018-0019, 0045, 0047). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such setting short circuit period(s)/time(s) as set forth above, as suggested and taught by KAWAMOTO, for the purpose of reducing spatter and uniform bead can be achieved by controlling the wire feed speed, even if any external disturbance, such as change of distance between the tip and base material, occurs during arc generation (¶ 0020).

Response to Amendment
Applicant’s amendments have overcome under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments during a telephonic interview on January 10, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761